287 F.2d 885
Joseph H. HOERN et al., Plaintiffs-Appellees,v.NEW BRITAIN MACHINE COMPANY, a Connecticut corporation, Defendant-Appellant.
No. 14315.
United States Court of Appeals Sixth Circuit.
February 10, 1961.

Appeal from the United States District Court for the Eastern District of Michigan, Northern Division, at Bay City; Frank A. Picard, Judge.
Heilman & Purcell, Saginaw, Mich., for plaintiffs-appellees.
Higgs & Higgs, Bay City, Mich., Mitchell & Bechert, New York City, for defendant-appellant.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The motion to dismiss the appeal in the above case is hereby granted. Collier v. Picard, 6 Cir., 1956, 237 F.2d 234.